Citation Nr: 1442037	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  13-23 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for a chronic respiratory disorder to include asbestosis, pulmonary granuloma, and bronchiectasis.


REPRESENTATION

Veteran represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

C. Kedem, Counsel

INTRODUCTION

The Veteran served on active duty with the U.S. Coast Guard from September 1953 to August 1957.  He also had subsequent service with the U.S. Coast Guard Reserves.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

In December 2013, the Board remanded this claim to the RO/Agency of Original Jurisdiction (AOJ) for further development of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the Board remanded this case to RO in December 2013 for the clarification of an October 2012 VA medical opinion.  See 38 C.F.R. §§ 4.2, 19.9 (2013) (VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  In January 2014, the RO obtained another VA medical opinion, which was speculative and devoid of a clear rationale.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  The failure to provide an appropriate medical opinion, therefore, must be corrected.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board or the Court are not complied with, the Board itself errs as a matter of law when it fails to ensure compliance)

The Board notes, furthermore, that the examiner suggested that further tests could be helpful to determine whether asbestosis is present.  Thus, due to Stegall violations and the examiner's suggestion, another examination for clarification is necessary.  The examination instructions are contained in the body of the remand below.

The Board notes that the VA examinations and opinions provided thus far were those of physician's assistants.  The Board will ask that a pulmonologist conduct a new examination and provide the requested opinion, as the issue on appeal appears to require more specialized medical knowledge.

Accordingly, the case is REMANDED to the RO/AOJ for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA medical examination to be conducted by a pulmonologist for a diagnosis of all extant respiratory disorders and all those that existed since July 26, 2012.  VA has conceded that the Veteran was exposed to asbestos in service.  Thus, after reviewing the record and taking into account the Veteran's in-service bronchial disorders as well as the in-service asbestos exposure, the examiner should opine regarding the likelihood (very likely, as likely as not, or unlikely) that any respiratory disorder that existed at any time beginning July 26, 2012 is related to any incident in service to include asbestos exposure therein.

The term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as it is to find against it.

It is most imperative the examiner discuss the underlying medical rationale of the opinion, if necessary citing to specific evidence in the file supporting his/her conclusions.  All necessary tests should be conducted.

If this requested medical nexus opinion cannot be provided without resorting to mere speculation, the examiner must discuss the reason(s) why a response is not possible or feasible.  So merely saying he or she cannot respond will not suffice.

To facilitate this opinion, the examiner must review the pertinent evidence in the claims file in conjunction with the examination, and the examination report should confirm the claims file was reviewed.

2.  Then readjudicate the claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative another Supplemental Statement of the Case (SSOC) and give them opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



